Exhibit 10.11

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into effective
22 Oct 2018, by and between Joana Goncalves, M.D. (“Executive”) and Cara
Therapeutics, Inc. (the “Company”).

WHEREAS, the Company desires to employ Executive and, in connection therewith,
to compensate Executive for Executive’s personal services to the Company; and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1.Employment by the Company.

1.1Position.  Subject to the terms set forth herein, the Company agrees to
employ Executive initially in the position of Chief Medical Officer, and
Executive hereby accepts such employment.  The Company reserves the right to
change or modify Executive’s title and/or duties as business needs may
require.  During the term of Executive’s employment with the Company, Executive
will devote her best efforts and substantially all of her business time and
attention to the business of the Company.

1.2Duties. Executive will report to the Chief Executive Officer of the Company
(the “CEO”) performing such duties as are normally associated with Executive’s
position, and as more fully described on Exhibit A hereto, and such duties as
are assigned to Executive from time to time by the CEO, subject to the oversight
and direction of the CEO.  Executive shall perform Executive’s duties under this
Agreement principally out of the Company’s corporate headquarters which are
currently located in Stamford, Connecticut.  In addition, Executive shall make
such business trips to such places as may be necessary or advisable for the
efficient operations of the Company.  

1.3At-Will Employment. Executive’s employment relationship with the Company is,
and shall at all times remain, at-will.  This means that either Executive or the
Company may terminate the employment relationship at any time, for any reason or
for no reason, with or without cause or advance notice.  

1.4Company Policies and Benefits.  The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion.  Executive will be eligible to participate on the
same basis as similarly situated employees in the Company’s benefit plans in
effect from time to time during her employment.  All matters of eligibility for
coverage or benefits under any benefit plan shall be determined in accordance
with the provisions of such plan.  The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion.  Notwithstanding
the foregoing, in the event that the terms of

A-1

--------------------------------------------------------------------------------

 

this Agreement differ from or are in conflict with the Company’s general
employment policies or practices, this Agreement shall control.

1.5Start Date.  Executive’s employment with the Company shall commence on
October 22nd, 2018 (the “Start Date”).

 

2.

Compensation.

2.1Salary.  Executive shall receive for Executive’s services to be rendered
hereunder an initial annualized base salary of $425,000, subject to review and
adjustment from time to time by the Board of Directors of the Company (the
“Board”) in its sole discretion and payable subject to standard federal and
state payroll withholding requirements in accordance with Company’s standard
payroll practices (“Base Salary”).    

2.2Hiring Bonus.  On the first regularly scheduled payroll date following the
Start Date, Executive shall receive a one-time bonus in the amount of Sixty
Thousand Dollars ($60,000.00), less required withholding and deductions (the
“Hiring Bonus”).  In the event Executive terminates  her employment or is
terminated for Cause within the 12-month period following the Start Date, she
will repay to the Company the net amount of the Hiring Bonus that she
received.  The Executive shall not have to repay the Hiring Bonus if she is
terminated by the Company without Cause.

2.3Target Bonus.  

(a)During Employment.  Executive shall be eligible to earn an annual cash bonus
pursuant to the Company’s annual performance bonus plan, with the initial target
amount of such bonus equal to forty percent (40%) of Executive’s Base Salary
during the then current bonus year (“Target Bonus”), subject to review and
adjustment from time to time by the Company in its sole discretion, payable
subject to standard federal and state payroll withholding requirements.  Any
Target Bonus for 2018 shall be prorated for any partial year of employment on
the basis of a 365-day year.  Whether or not Executive is eligible for any
Target Bonus will be dependent upon (a) the actual achievement by Executive and
the Company of the applicable individual and corporate performance goals, as
determined by the Company, and (b) Executive’s continuous performance of
services to the Company through the date any bonus is paid.    

(b)Upon Termination.  Except as otherwise set forth in Section 6 herein, in the
event Executive leaves the employ of the Company for any reason prior to payment
of any bonus, Executive is not eligible for such bonus, prorated or otherwise.

2.4Expense Reimbursement.  The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense
reimbursement policy.    To the extent that any reimbursements payable to
Executive under this Agreement are subject to the provisions of Section 409A of
the Code, then (i) any such reimbursements will be paid no later than December
31 of the year following the year in which the expense was incurred or, with
respect to any tax reimbursement, the year in which the taxes were paid, (ii)
the amount of expenses reimbursed in one year will not affect the amount
eligible

2

--------------------------------------------------------------------------------

 

for reimbursement in any subsequent year, and (iii) the right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

2.5Stock Option.  Subject to approval by the Board and subject to the terms of
the Company’s 2014 Equity Incentive Plan (the “Plan”), Executive will be granted
an option (the “Option”) to purchase 250,000 shares of the Company’s Common
Stock (the “Option Shares”).  The Option will vest and become exercisable with
respect to twenty-five percent of the Option Shares on the first anniversary of
the Start Date and will vest with respect to the remaining 75% of the Option
Shares in thirty-six (36) equal monthly installments at the end of each calendar
month following the first anniversary of the Start Date, subject to Executive’s
Continuous Service (as defined in the Plan) through each applicable vesting
date.  The exercise price of the Option will be equal to the fair market value
of the Company’s Common Stock on the date of grant of the Option, as determined
by the Company.  The Option will be governed by the Plan and other documents
issued in connection with the grant.

3.Confidential Information, Inventions, Non-Competition and Non-Solicitation
Obligations.  As a condition of employment Executive agrees to execute and abide
by the Company’s Confidential Information and Inventions Assignment,
Non-Competition Non-Solicitation and Arbitration Agreement (“CIIA”), attached as
Exhibit B which may be amended by the parties from time to time without regard
to this Agreement.  

  

4.Outside Activities.  Except with the prior written consent of the Company’s
Board, Executive will not, while employed by the Company, undertake or engage in
any other employment, occupation or business enterprise that would interfere
with Executive’s responsibilities and the performance of Executive’s duties
hereunder except for (i) reasonable time devoted to volunteer services for or on
behalf of such religious, educational, non-profit and/or other charitable
organization as Executive may wish to serve, (ii) reasonable time devoted to
activities in the non-profit and business communities consistent with
Executive’s duties; and (iii) such other activities as may be specifically
approved by the Board.  This restriction shall not, however, preclude Executive
from owning less than one percent (1%) of the total outstanding shares of a
publicly traded company.

5.No Conflict with Existing Obligations.  Executive represents that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company do not and will not breach any agreement or obligation of any kind made
prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with prior employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

6.Termination Of Employment.  The parties acknowledge that either Executive or
the Company may terminate the employment relationship at any time for any reason
by giving notice as described in Sections 6.6 and 7.1.  The provisions in this
Section 6 govern the amount of compensation, if any, to be provided to Executive
upon termination of employment and do not restrict the right of either party to
terminate the employment relationship.

3

--------------------------------------------------------------------------------

 

 

6.1Termination by the Company Without Cause.

(a)The Company shall have the right to terminate Executive’s employment with the
Company pursuant to this Section 6.1 at any time without “Cause” (as defined in
Section 6.2(b) below) by giving notice as described in Section 6.6 of this
Agreement.  A termination pursuant to Section 6.5 below is not a termination
without “Cause” for purposes of receiving the benefits described in this Section
6.1.

(b)In the event Executive’s employment is terminated without Cause on or after
the first anniversary of the Start Date, then provided that Executive executes a
general release in favor of the Company, in the form presented by the Company
(the “Release”), and subject to Section 6.1(c) (the date that the Release
becomes effective and may no longer be revoked by Executive is referred to as
the “Release Date”), then the Company shall provide the following severance
benefits to Executive (the “Severance Benefits”):

(i)The Company will pay an amount equal to Executive’s then current Base Salary
for a period of nine (9) months following the Release Date (such applicable
period is referred to as the “Severance Period”), less applicable withholdings
and deductions, on the Company’s regular payroll dates, starting with the second
regular payroll date following the Release Date;

(ii)The Company will pay an amount equal to 50% of the Target Bonus that
Executive was eligible to receive at the time of the termination without Cause
(if any), less applicable withholdings and deductions, and payable in a lump sum
on the later of (x) the date that annual performance bonuses are normally paid
to other executives at the Company or (y) the Release Date, but in no event
later than March 15 of the year following the year for which the Target Bonus is
paid; and

(iii)Provided Executive timely elects and remains eligible for continued
coverage under COBRA, the Company will pay Executive COBRA premiums for the
coverage that Executive and Executive’s eligible dependents had at the time of
the separation from the Company until the earliest of: (x) nine (9) months
following the separation from the Company; (y) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment; or (z) the date Executive cease to be
eligible for COBRA continuation coverage for any reason.

For the avoidance of doubt, Executive will not be eligible to receive the
Severance Benefits if her termination without Cause occurs prior to the first
anniversary of the Start Date.  To receive the Severance Benefits under (i),
(ii), and (ii) above, Executive’s termination must constitute a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) and
Executive must execute and allow the Release to become effective within sixty
(60) days following Executive’s termination.  

(c)Executive shall not receive any of the Severance Benefits or Change in
Control Severance Benefits pursuant to Section 6.1(b) or Section 6.4 unless she

4

--------------------------------------------------------------------------------

 

executes the Release within the consideration period specified therein, which
shall in no event be more than 60 days, and until the Release becomes effective
and can no longer be revoked by Executive under its terms.  If the consideration
period for signing the Release spans two calendar years, then, notwithstanding
when Executive signs the Release and the Release becomes effective, no payments
under Sections 6.1(b) or 6.4 will occur until the subsequent calendar year if
necessary to avoid the imposition of taxes under Section 409A (with such
payments beginning or being made, as applicable, on the later of the Company’s
first regularly scheduled payroll date in the subsequent calendar year or the
first payroll date after the Release Date). Executive’s ability to receive
Severance Benefits or Change in Control Severance Benefits pursuant to Section
6.1(b) or Section 6.4 is further conditioned upon her: returning all Company
property; complying with her post-termination obligations under this Agreement
and the CIIA; and complying with the Release, including without limitation any
non-disparagement and confidentiality provisions contained therein.

 

(d)In the event Executive’s employment is terminated at any time without Cause,
in addition to the Severance Benefits or Change in Control Severance Benefits in
Section 6.1(b) or in Section 6.4, the Company shall pay to Executive the accrued
but unpaid salary of Executive through the date of termination, in accordance
with the Company’s standard payroll policies, together with all compensation and
benefits payable to Executive based on her participation in any compensation or
benefit plan, program or arrangement through the date of termination.  The
Company will also reimburse Executive for reasonable business expenses in
accordance with the Company’s standard expense reimbursement policy.      

(e)The damages caused by the termination of Executive’s employment without Cause
would be difficult to ascertain; therefore, the Severance Benefits or Change in
Control Severance Benefits for which Executive is eligible pursuant to Section
6.1(b) or Section 6.4 in exchange for the Release is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.

6.2Termination by the Company for Cause.

(a)Subject to Section 6.2(c) below, the Company shall have the right to
terminate Executive’s employment with the Company at any time for Cause by
giving notice as described in Sections 6.6 and 7.1 of this Agreement.  

(b)“Cause” for termination shall mean that the Company has determined in its
sole discretion that Executive has engaged in any one or more of the following:
(i) a material breach of any covenant or condition under this Agreement or any
other agreement between the parties; (ii) any act constituting dishonesty,
fraud, immoral or disreputable conduct; (iii) any conduct which constitutes a
felony under applicable law; (iv) material violation of any Company policy or
any act of misconduct; (v) refusal to follow or implement a clear and reasonable
directive of Company; (vi) negligence or incompetence in the performance of
Executive’s  duties or failure to perform such duties in a manner satisfactory
to the Company after the expiration of ten (10) days without cure after written
notice of such failure; or (vii) breach of fiduciary duty.

5

--------------------------------------------------------------------------------

 

(c)In the event Executive’s employment is terminated at any time for Cause,
Executive will not receive the Severance Benefits or Change in Control Severance
Benefits in Sections 6.1(b) or 6.4, or any other severance compensation or
benefit, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Executive the accrued but unpaid salary of Executive
through the date of termination, together with all compensation and benefits
payable to Executive based on her participation in any compensation or benefit
plan, program or arrangement through the date of termination.  The Company will
also reimburse Executive for reasonable business expenses in accordance with the
Company’s standard expense reimbursement policy.      

6.3Resignation by Executive.

(a)Executive may resign from Executive’s employment with the Company at any time
by giving notice as described in Sections 6.6 and 7.1.

(b)In the event Executive resigns from Executive’s employment with the Company
for any reason, Executive will not receive the Severance Benefits or Change in
Control Severance Benefits under Section 6.1(b) or Section 6.4, or any other
severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall pay to Executive the accrued but
unpaid salary of Executive through the date of resignation, together with all
compensation and benefits payable to Executive through the date of resignation
under any compensation or benefit plan, program or arrangement during such
period and Executive shall be eligible for any benefit continuation or
conversion rights provided by the provisions of a benefit plan or by law. The
Company will also reimburse Executive for reasonable business expenses in
accordance with the Company’s standard expense reimbursement policy.      

6.4Termination in Connection With a Change in Control.  

(a)In the event that the Company terminates Executive without Cause less than
six (6) months after a Change in Control (together with the termination
described in Section 6.4(b), a “Change in Control Termination”), then provided
that Executive executes the Release and allows it to become effective and
subject to Section 6.1(c), the Company shall provide the following “Change in
Control Severance Benefits”:

(i)The Severance Benefits described in Section 6.1(b); and

(ii)Notwithstanding anything contained in Executive’s stock option or other
equity award agreements to the contrary, upon a Change in Control Termination,
and provided that Executive’s equity awards have been continued, assumed or
substituted for by the Company or the acquirer or the surviving entity in such
Change in Control, then 50% of the unvested portion of the equity awards will
vest in full.

(b)In the event that the Company terminates Executive without Cause between six
(6) and twelve (12) months after a Change in Control, then provided that
Executive executes the Release and allows it to become effective and subject to
Section 6.1(c), the Company shall provide the Change in Control Severance
Benefits, provided that Section

6

--------------------------------------------------------------------------------

 

6.4(a)(ii) will be revised such that 100% of the unvested portion of Executive’s
equity awards will vest in full in the event that Executive’s equity awards have
been continued, assumed or substituted for by the Company or the acquirer or the
surviving entity in such Change in Control.

For the purposes of this Agreement, “Change in Control” will have the same
meaning and effect as “Change in Control” is defined in the Company’s 2014
Equity Incentive Plan, as may be amended from time to time.

6.5Termination by Virtue of Death or Disability of Executive.

(a)In the event of Executive’s death while employed pursuant to this Agreement,
all obligations of the parties hereunder shall terminate immediately, and the
Company shall, pursuant to the Company’s standard payroll policies, pay to
Executive’s legal representatives Executive’s accrued but unpaid salary through
the date of death together with all legally required compensation and benefits
payable to Executive based on Executive’s participation in any compensation or
benefit plan, program or arrangement through the date of termination.  

(b)Subject to applicable state and federal law, the Company shall at all times
have the right, upon written notice to Executive, to terminate this Agreement
based on Executive’s Disability (as defined below).  Termination by the Company
of Executive’s employment based on “Disability” shall mean termination because
Executive is unable due to a physical or mental condition to perform the
essential functions of Executive’s position with or without reasonable
accommodation for ninety (90) calendar days in the aggregate during any twelve
(12) month period or based on the written certification by two licensed
physicians of the likely continuation of such condition for such period.  This
definition shall be interpreted and applied consistent with the Americans with
Disabilities Act, the Family and Medical Leave Act, and other applicable law. In
the event Executive’s employment is terminated based on Executive’s Disability,
Executive will not receive the Severance Benefits, the Change in Control
Severance Benefits, or any other severance compensation or benefit, except that,
pursuant to the Company’s standard payroll policies, the Company shall pay to
Executive the accrued but unpaid salary of Executive through the date of
termination, together with all compensation and benefits payable to Executive
based on Executive’s participation in any compensation or benefit plan, program
or arrangement through the date of termination.  

6.6Notice; Effective Date of Termination.

(a)Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

(i)immediately after the Company gives notice to Executive of Executive’s
termination, with or without Cause (except for a termination for “Cause” under
Section 6.2(b)(iv)), unless the Company specifies a later date, in which case,
termination shall be effective as of such later date;

(ii)immediately upon Executive’s death;

7

--------------------------------------------------------------------------------

 

(iii)ten (10) days after the Company gives notice to Executive of Executive’s
termination on account of Executive’s Disability, unless the Company specifies a
later date, in which case, termination shall be effective as of such later date,
provided that Executive has not returned to the full time performance of
Executive’s duties prior to such date; or

(iv)thirty (30) days after Executive gives written notice to the Company of
Executive’s resignation, provided that may set a termination date at any time
between the date of notice and the date of resignation, in which case
Executive’s resignation shall be effective as of such other date.  Executive
will receive compensation through any required notice period.

(b)In the event notice of a termination under subsections (a)(i) and (iii), is
given orally, at the other party’s request, the party giving notice must provide
written confirmation of such notice within five (5) business days of the request
in compliance with the requirement of Section 7.1 below.  

6.7Cooperation With Company. During Executive’s employment and following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.

6.8Application of Section 409A.  It is intended that all of the benefits and
payments under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those
provisions.  If not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A of the Code, and
incorporates by reference all required definitions and payment terms.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) will be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
will at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of her Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
and if any of the payments upon Separation from Service set forth herein and/or
under any other agreement with the Company are deemed to be “deferred
compensation”, then if delayed commencement of any portion of such payments is
required to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code and the related adverse taxation under Section 409A of the Code, the
timing of the payments upon a Separation from Service will be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after the effective date of Executive’s Separation from Service, and (ii) the
date of Executive’s death (such earlier date, the

8

--------------------------------------------------------------------------------

 

“Delayed Initial Payment Date”), the Company will (A) pay to Executive a lump
sum amount equal to the sum of the payments upon Separation from Service that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth above.  No interest will be due
on any amounts so deferred.

6.9Parachute Taxes.

(a)If any payment or benefit Executive would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount.  The “Reduced Amount” will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a Reduced Amount will give rise to the greater after tax
benefit, the reduction in the Payments will occur in the following order: (a)
reduction of cash payments; (b) cancellation of accelerated vesting of equity
awards other than stock options; (c) cancellation of accelerated vesting of
stock options; and (d) reduction of other benefits paid to Executive.  Within
any such category of payments and benefits (that is, (a), (b), (c) or (d)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are “deferred compensation” within the meaning of
Section 409A of the Code.  In the event that acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting will be
canceled, subject to the immediately preceding sentence, in the reverse order of
the date of grant.

(b)The registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the event described
in Section 280G(b)(2)(A)(i) of the Code will perform the foregoing
calculations.  If the registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the acquirer or is otherwise
unable or unwilling to perform the calculations, the Company will appoint a
nationally recognized firm that has expertise in these calculations to make the
determinations required hereunder.  The Company will bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.  The Company will use reasonable efforts to
cause firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within 30 calendar days after the date on which Executive’s right
to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as reasonably requested by the Company or
Executive.  Any good faith determinations of the independent registered public
accounting firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

9

--------------------------------------------------------------------------------

 

7.General Provisions.

7.1Notices.  Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company, “Attention Chairman of the Board,” at its primary office location and
to Executive at Executive’s address as listed on the Company payroll, at
Executive’s Company-issued email address, or at such other address as the
Company or Executive may designate by ten (10) days advance written notice to
the other.

7.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3Waiver.  If either party should waive any breach of any provisions of this
Agreement, Executive or the Company shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

7.4Complete Agreement.  This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof.  This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements.  This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by
Executive and an authorized officer of the Company.  The parties have entered
into a separate CIIA, and have or may enter into separate agreements related to
stock awards.  These separate agreements govern other aspects of the
relationship between the parties, have or may have provisions that survive
termination of Executive’s employment under this Agreement, may be amended or
superseded by the parties without regard to this Agreement and are enforceable
according to their terms without regard to the enforcement provision of this
Agreement.

7.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.6Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10

--------------------------------------------------------------------------------

 

7.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of her duties hereunder and he may not assign any of her
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

7.8Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Connecticut, without giving effect to choice of law principles.

7.9Resolution of Disputes.  The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of Executive’s employment with the Company or out of this Agreement,
or Executive’s termination of employment or termination of this Agreement, may
not be in the best interests of either Executive or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty.  The parties agree
that any dispute between the parties arising out of or relating to the
negotiation, execution, performance or termination of this Agreement or
Executive’s employment, including, but not limited to, any claim arising out of
this Agreement, claims under Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, Section 1981 of the Civil
Rights Act of 1966, as amended, the Family Medical Leave Act, the Employee
Retirement Income Security Act, and any similar federal, state or local law,
statute, regulation, or any common law doctrine, whether that dispute arises
during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be in Fairfield County, Connecticut.  Any
award made by such panel shall be final, binding and conclusive on the parties
for all purposes, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The arbitrators’ fees and
expenses and all administrative fees and expenses associated with the filing of
the arbitration shall be borne by the Company; provided however, that at
Executive’s option, Executive may voluntarily pay up to one-half the costs and
fees. The parties acknowledge and agree that their obligations to arbitrate
under this Section survive the termination of this Agreement and continue after
the termination of the employment relationship between Executive and the
Company. The parties each further agree that the arbitration provisions of this
Agreement shall provide each party with its exclusive remedy, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement.  By election
arbitration as the means for final settlement of all claims, the parties hereby
waive their respective rights to, and agree not to, sue each other in any action
in a Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.  The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

 

11

--------------------------------------------------------------------------------

 

[signatures to follow on next page]

 




12

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Executive Employment
Agreement on the day and year first written above.

 

Cara Therapeutics, Inc.

/s/ Derek Chalmers

________________________________

(Signature)

 

By: Derek Chalmers

Title: CEO

 

Executive:

/s/ Joana Goncalves

__________________________________

(Signature)

 

By: Joana Goncalves

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

Exhibit A

CMO POSITION DESCRIPTION

 

In this position, you will be reporting directly to the President and Chief
Executive Officer and will work closely with the CEO, SVP R&D and clinical
development team to advance the clinical development programs of the Company
directed towards the treatment of pruritus. You will also be responsible for
staffing, developing and managing the Company’s Medical Affairs group as well
have direct line reports from Cara’s Safety/Pharmacovigilance and Regulatory
Affairs groups.

As CMO, you will have the primary responsibility for clinical development
programs focused on the development of the company’s lead compound, KORSUVA
(CR845/difelikefalin), for the treatment of pruritus within dermatological
patient populations, such as atopic dermatitis patients. Your responsibilities
will include general oversight as well as design and conduct of clinical trials,
related site selection and management of physicians, CROs and clinical data in
collaboration with Cara’s clinical development group. You will also:

 

•

Act as liaison to regulatory agencies regarding clinical development of KORSUVA;
working with the Company’s Director of Regulatory Affairs and related personnel
to ensure timely filing of clinical applications;  

 

•

Co-ordinate with the clinical development team to up-date Investigator
Brochures, Investigational Medicinal Product Dossiers and other clinical
documentation as required;

 

•

Participate in presentations of Cara clinical data at appropriate medical and
scientific meetings as required; and

 

•

Attend meetings of the Company’s Board of Directors as may be necessary;
participate in communications, as necessary, with investment, analyst and other
communities.  

 

 



A-1

 



--------------------------------------------------------------------------------

 

Exhibit B

 

CARA THERAPEUTICS, INC.

AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT,

AND ARBITRATION AGREEMENT

 

As a condition of my employment with Cara Therapeutics, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:

 

1.At-Will Employment.

 

I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE PRESIDENT OF THE COMPANY. I ACKNOWLEDGE
THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR
MYSELF, WITH OR WITHOUT NOTICE.

 

 

2.

Confidential Information.

 

A.Company Information. I agree at all times during the term of my employment and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company, except under a nondisclosure agreement
duly authorized and executed by the Company. I understand that “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding Company’s products or services and markets
therefor, customer lists and customers (including, but not limited to, customers
of the Company on whom I called or with whom I became acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information. I further understand that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved or improvements or new versions thereof.

 

B.Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.



B-1

 



--------------------------------------------------------------------------------

 

 

C.Third Party Information.  I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

 

3.

Inventions.

 

A.Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.

 

B.Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”). I further acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the period of my employment with the
Company and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. I understand and agree
that the decision whether or not to commercialize or market any invention
developed by me solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
me as a result of the Company’s efforts to commercialize or market any such
invention.

 

C.Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

D.Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company.  The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 



B-2

 



--------------------------------------------------------------------------------

 

E.Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

 

 

4.

Conflicting Employment.

 

I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation or consulting directly related to the
business in which the Company is now involved or becomes involved during the
term of my employment, nor will I engage in any other activities that conflict
with my obligations to the Company.

 

5.Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to paragraph 3.D. In the event of the termination of my employment, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit B.

 

6.Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

 

7.Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
myself or for any other person or entity.

 

8.Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict
of



B-3

 



--------------------------------------------------------------------------------

 

Interest Guidelines attached as Exhibit C hereto.

 

9.Representations.  I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

 

 

10.

Arbitration and Equitable Relief.

 

A.Arbitration.  IN CONSIDERATION OF MY EMPLOYMENT WITH THE COMPANY, ITS PROMISE
TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND MY RECEIPT OF THE COMPENSATION,
PAY RAISES AND OTHER BENEFITS PAID TO ME BY THE COMPANY, AT PRESENT AND IN THE
FUTURE, I AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR
BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT
OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE COMPANY OR THE
TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT OR ANY CLAIMS ARISING OUT OF ANY FEDERAL, STATE OR LOCAL ANTI-
DISCRIMINATION STATUTE, SHALL BE SUBJECT TO BINDING ARBITRATION. THE DEMAND FOR
ARBITRATION SHALL BE MADE WITHIN A REASONABLE TIME AFTER THE CLAIM, DISPUTE OR
OTHER MATTER IN QUESTION HAS ARISEN, AND IN ANY EVENT SHALL NOT BE MADE AFTER
THE DATE WHEN INSTITUTION OF LEGAL OR EQUITABLE PROCEEDINGS, BASED ON SUCH
CLAIM, DISPUTE OR OTHER MATTER IN QUESTION, WOULD BE BARRED BY THE APPLICABLE
STATUTE OF LIMITATIONS. THE PLACE OF ARBITRATION SHALL BE NEW YORK, NEW YORK.

 

B.Procedure. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) AND THAT THE NEUTRAL ARBITRATOR WILL BE SELECTED
IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES. I AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY
ARBITRATION HEARING. I ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS, AVAILABLE UNDER
APPLICABLE LAW. I UNDERSTAND THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR
HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT I SHALL PAY THE FIRST
$125.00 OF ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION I INITIATE.

 

C.Remedy. EXCEPT AS PROVIDED BY THIS AGREEMENT, ARBITRATION SHALL BE THE SOLE,
EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND THE COMPANY.
ACCORDINGLY, EXCEPT AS



B-4

 



--------------------------------------------------------------------------------

 

PROVIDED FOR BY THIS AGREEMENT, NEITHER I NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR
REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER
OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE
COMPANY HAS NOT ADOPTED.

 

D.Availability of Injunctive Relief. I AGREE THAT ANY PARTY MAY ALSO PETITION
THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION
OF THE EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AGREEMENT
BETWEEN ME AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS,
CONFIDENTIAL INFORMATION OR NONSOLICITATION.  I UNDERSTAND THAT ANY BREACH OR
THREATENED BREACH OF SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT
MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES
HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION. IN THE EVENT EITHER PARTY SEEKS
INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE
COSTS AND ATTORNEYS FEES.

 

E.Administrative Relief. I UNDERSTAND THAT THIS AGREEMENT DOES NOT PROHIBIT ME
FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’ COMPENSATION BOARD. THIS
AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION REGARDING ANY
SUCH CLAIM.

 

F.Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO
UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.

 

 

11.

General Provisions.

 

A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Connecticut. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Connecticut
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.

 

B.Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes



B-5

 



--------------------------------------------------------------------------------

 

all prior discussions or representations between us including, but not limited
to, any representations made during my interview(s) or relocation negotiations,
whether written or oral. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing signed by the President of the Company and me. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

C.Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

D.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

Date:



Signature

 

 



Name of Employee (typed or printed)

 

 

 

Witness:

 

 



Signature

 



Name (typed or printed)

 



B-6

 



--------------------------------------------------------------------------------

 

Exhibit A

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

 

Title

 

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         No inventions or improvements

         Additional Sheets Attached

 

Signature of Employee:

Print Name of Employee:   Date:  

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

CARA THERAPEUTICS, INC. TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Cara Therapeutics, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.

 

I further agree that, in compliance with the Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

 

I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.

 

Date:



 

 



(Employee’s Signature)

 

 



(Type/Print Employee’s Name)

 

 

--------------------------------------------------------------------------------

Exhibit 10.11

Exhibit C

 

CARA THERAPEUTICS, INC.

CONFLICT OF INTEREST GUIDELINES

It is the policy of Cara Therapeutics, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”) to conduct its affairs in strict
compliance with the letter and spirit of the law and to adhere to the highest
principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.

 

1.Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The Employment, Confidential Information, Invention Assignment and
Arbitration Agreement elaborates on this principle and is a binding agreement.)

 

2.Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

 

3.Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

 

4.Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.

 

 

5.

Initiating or approving any form of personal or social harassment of employees.

 

6.Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

 

 

7.

Borrowing from or lending to employees, customers or suppliers.

 

 

8.

Acquiring real estate of interest to the Company.

 

9.Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

 

 

--------------------------------------------------------------------------------

 

10.Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

 

 

11.

Making any unlawful agreement with distributors with respect to prices.

 

12.Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

 

 

13.

Engaging in any conduct which is not in the best interest of the Company.

 

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 



 

 

